     Case 3:13-cv-00071-MMD-CLB Document 124 Filed 03/16/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6      LANCE REBERGER,                                  Case No. 3:13-cv-00071-MMD-CLB
7                                       Petitioner,                   ORDER
              v.
8
       STATE OF NEVADA, et al.,
9
                                    Respondents.
10

11           On March 23, 2020, this court granted relief on ground 1 of Lance Reberger’s 28
12    U.S.C. § 2254 petition for a writ of habeas corpus. (ECF No. 104.) The Court directed that
13    Reberger be released from custody within 60 days unless Respondents filed a written
14    notice of election to retry him, and the State thereafter, within 180 days, commenced
15    proceedings toward the retrial. (Id.)
16           Reberger, through counsel, has now filed a motion for an extension of the deadline
17    for commencement of the retrial to August 27, 2021. (ECF No. 118.) As the Court has
18    stated previously, the order granting habeas relief contemplates requests for reasonable
19    modification of the time limits set forth in the order. (See ECF No. 104.) Respondents
20    have indicated that they do not object to the extension. (ECF No. 121.) Accordingly, the
21    motion to extend the deadline for commencement of retrial to August 27, 2021 is granted.
22           Also before the Court are two motions to extend the deadline of the retrial date that
23    Reberger filed pro se. (ECF No. 120, 123.) Reberger is represented by the Federal Public
24    Defender, and as the Court has previously stated in this case, a party who is represented
25    by counsel cannot file pleadings or any other documents pro se without leave of the Court.
26    See LR IA 11-6(a). The pro se motions are fugitive documents, and will be stricken.
27           It is therefore ordered that Reberger’s motion to extend the deadline for
28    commencement of retrial to August 27, 2021 (ECF No. 118) is granted.
     Case 3:13-cv-00071-MMD-CLB Document 124 Filed 03/16/21 Page 2 of 2




1           It is further ordered that Respondents’ motion to strike Reberger’s pro se motion

2     for extension of time (ECF No. 122) is granted.

3           It is further ordered that Reberger’s two pro se motions for extension of time (ECF

4     Nos. 120 and 123) are both denied. The Clerk of Court is directed to strike both motions.

5           It is further ordered that Respondents’ motion for extension of time to respond to

6     the motion to extend the deadline for commencement of trial (ECF No. 119) is granted

7     nunc pro tunc.

8           DATED THIS 16th Day of March 2021.

9

10
                                                        MIRANDA M. DU, CHIEF JUDGE
11                                                      UNITED STATES DISTRICT COURT
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                 2
